Citation Nr: 9922604	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to a higher initial rating for a right knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

In a May 1998 decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut granted 
service connection for a right knee disability, and denied 
the claim of service connection for a left wrist disability.  
The issues of the rating of the right knee disability and 
service connection for a left wrist disability were certified 
to the Board of Veterans' Appeals (Board).  When the veteran 
filed his substantive appeal, he requested a hearing before a 
member of the travel Board.  A hearing was scheduled for May 
1999 and later canceled.

For reasons stated below, the Board finds that a REMAND is in 
order.


REMAND

Clarification of Issues on Appeal

When the RO granted entitlement to service connection for a 
right knee disability in a May 1998 decision, a rating of 20 
percent was assigned.  In June 1998, the veteran submitted a 
notice of disagreement with regard to the rating of his knee 
disability, and the November 1998 statement of the case 
addressed both the right knee and left wrist disability 
claims.  In his substantive appeal, the veteran specifically 
referred to the right knee.  However, both issues were 
certified to the Board.  Therefore, the issues on appeal 
should be clarified.  

Hearing Transcript

The record shows that the veteran requested a local hearing 
and that one was conducted in January 1999.  However, the 
transcript and the hearing officer's decision are not 
associated with the claims folder.  

VA Examinations

A review of the claims folder shows that VA orthopedic 
examinations were requested in April 1998 and January 1999, 
and that the April 1998 request was complete.  However, the 
January 1999 requests remained open, and the request for a 
respiratory examination was canceled.   The report of 
examination for April 1998 is associated with the claims 
folder.  Therefore, it should be determined if the 
examinations requested in January 1999 were conducted, and if 
so, the reports should be associated with the claims folder. 

Higher Initial Rating of Right Knee Disability

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  From a careful review of 
the evidence in this case, the Board has determined that 
there is additional development that must be completed by the 
RO in order to fulfill this statutory duty prior to appellate 
review of the veteran's claims.  

Service connection is currently in effect for chronic 
synovitis of the right knee with limitation of motion and 
chondromalacia patella, rated 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998). 

In this case, the veteran is in disagreement with the initial 
rating assigned for his right knee disability.  Therefore, if 
indicated, the propriety of a staged rating from the initial 
effective date forward, should be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Regarding the rating of orthopedic disabilities, the Board 
points out that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.

Here, the most recent VA examination of record (April 1998) 
reflects the examiner's findings, including ranges of motion 
for the right and left knees.  However, the particular 
directives set forth by the Court in DeLuca were not 
addressed.  Also, at this point, it is not clear if the 
examination requested in January 1999 was conducted, and if 
so, whether the knee was examined and the directives set 
forth in DeLuca addressed.  If this is not the case, then the 
veteran should be scheduled for an examination. 

In this case, the April 1998 VA examination report reflects 
findings of early changes of arthritis in the medical tibial 
plateau and chronic synovitis of the right knee.  Diagnostic 
Code 5013 contemplates synovitis and is rated as degenerative 
arthritis under Diagnostic Code 5003.  Therefore, if 
indicated, a separate rating for arthritis should be 
assigned.  In July 1997, the General Counsel of VA issued a 
precedent opinion authorizing separate ratings for arthritis 
and instability of a knee under Diagnostic Codes 5003 and 
5257, respectively.  VAOPGCPREC 23-97.  This represents a 
substantial departure from prior VA practice and, under 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the veteran is 
entitled to readjudication under the new view of the rating 
schedule.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should clarify which issues 
are currently on appeal.  

2.  The RO should secure a copy of the 
transcript of the hearing conducted at 
the RO in January 1999 and a copy of the 
hearing officer's decision.  The 
transcript and the decision should then 
be associated with the claims folder.  

3.  The RO should determine if the 
examinations requested in January 1999 
were conducted.  If so, then those 
reports should be associated with the 
claims folder.  If the right knee was not 
examined, or if examined but the 
examination was not adequate given the 
considerations set forth in DeLuca, then 
the veteran should be afforded another 
examination.  

4.  If an examination of the right knee 
is in order, then the examination should 
include complete observations of the 
range of motion and any indication of 
instability.  All findings should be 
reported.  The orthopedic examiner should 
also be asked to determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  Such tests as the 
examining physician deems necessary 
should be performed.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

5.  The RO should adjudicate the issues 
on appeal.  The RO should adjudicate the 
claim of a higher initial rating for a 
right knee disability in light of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also, 
the matter of staged ratings should be 
considered with regard to the evaluation 
of the right knee.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
determinations remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


